FILED
                            NOT FOR PUBLICATION                             JUN 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LIQUAN LING, AKA Liqiang Lin,                    No. 10-72303

              Petitioner,                        Agency No. A099-668-292

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 13, 2012
                                Honolulu, Hawaii

Before: SCHROEDER, CALLAHAN, and N.R. SMITH, Circuit Judges.




       Liquan Ling, aka Liqiang Lin, a native and citizen of China, petitions for

review of a decision of the Board of Immigration Appeals (BIA) affirming an

immigration judge’s (IJ) denial of his application for asylum and withholding of

removal. The BIA denied relief on the basis of an adverse credibility finding.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Because Ling’s asylum application was filed in June 2006, his case is governed by

the credibility and corroboration standards set forth in the REAL ID Act. See 8

U.S.C. § 1158(b)(1)(B). We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the BIA’s factual findings, including adverse credibility

findings. Soto-Olarte v. Holder, 555 F.3d 1089, 1091 (9th Cir. 2009). We deny

the petition for review.

      Substantial evidence supports the BIA’s adverse credibility finding. The

BIA identified four reasons for its finding. As long as one of these reasons is

supported by substantial evidence, we are bound to accept the adverse credibility

finding. Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004). Two of the reasons for

the BIA’s adverse credibility determination were Ling’s omissions of the 2001

incident and the material details regarding the 2005 incident from his asylum

application. These omissions “went to the core” of his claim of persecution. See

Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011) (“Material alterations in the

applicant’s account of persecution are sufficient to support an adverse credibility

finding.”); see also Kin v. Holder, 595 F.3d 1050, 1056-57 (9th Cir. 2010)

(concluding omissions from asylum application of a political demonstration and

petitioners’ participation in it were significant where the information was crucial to

establishing persecution claim). Ling was confronted with these omissions and the


                                          2
BIA reasonably rejected Ling’s explanation. See Tekle v. Mukasey, 533 F.3d 1044,

1055 (9th Cir. 2008).

      Substantial evidence also supports the BIA’s adverse credibility

determination based upon Ling’s failure to provide any corroborating evidence of

his mistreatment. See Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir. 2000) (“[W]here

the IJ has reason to question the applicant’s credibility, and the applicant fails to

produce non-duplicative, material, easily available corroborating evidence and

provides no credible explanation for such failure, an adverse credibility finding

will withstand appellate review.”). Accordingly, in the absence of credible

testimony, we deny the petition as to Ling’s asylum and withholding of removal

claims. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because we deny the petition on credibility grounds, we need not address the

BIA’s alternate holdings that Ling would not be eligible for asylum or withholding

of removal if he were found credible.

      PETITION FOR REVIEW DENIED.




                                            3